06/16/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 19-0346



                                  No. DA 19-0346

STATE OF MONTANA,

             Plaintiff and Appellee,
      v.

DAVID THOMAS WEISBARTH, II,


             Defendant and Appellant.

                            GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including July 20, 2020, within which to prepare, serve, and file the

State’s response.




TKP                                                                    Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                             June 16 2020